ON MOTION TO DISMISS
RODGERS, Justice.
A motion to dismiss an appeal from a consent decree entered in the Chancery Court of Forrest County, Mississippi, has been filed and considered by this Court. The consent decree involves the custody of minor children, and the chancellor permitted an appeal with supersedeas.
We are of the opinion, and so hold, that an appeal cannot be taken from a consent decree or judgment of a trial court by one of the parties to the consent decree or judgment. Miss. Code Ann. § 1147 (1956); Guthrie v. Guthrie, 226 Miss. 190, 84 So.2d 158 (1955); Hunter v. Stanford, 198 Miss. 299, 22 So.2d 166 (1945).
The motion is therefore sustained, and the appeal to this Court from the consent decree is dismissed without prejudice to appropriate proceedings in the trial court to determine the factual issue with reference to the allegations that the appellant did not consent to the decree, and for such further proceedings as may be necessary to determine the custody of the children involved.
Appeal dismissed.
All Justices concur.